[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S POST JUDGMENT MOTION FOR CONTEMPT DATED MARCH 16, 2001
On October 14, 2000 this court ordered the defendant pay counsel fees to the plaintiff's counsel in the amount of $5,107.50. Payment was ordered at the rate of $100 per week commencing October 13, 2000.
As of March 21, 2001 the defendant has paid only $200 on said order.
The parties have stipulated that the defendant filed a Chapter 13 bankruptcy petition on December 13, 2000 and it is further stipulated that the petition was voluntarily dismissed on March 13, 2001. While the petition was pending a stay against the defendant's creditors was in effect.
From October 13, 2000, the date of the first payment due under the court's order, to March 21, 2001, the date of the hearing on this motion, twenty-three weeks have passed. During thirteen of those weeks, from December 13, 2000 to March 13, 2001, the bankruptcy stay was in effect. While the stay was in effect, the court does not find wilful noncompliance of the court's order. For ten weeks the stay was not in effect, however only two weekly payments were made by the defendant. The court finds that the defendant wilfully disobeyed the court's order for weekly payments for eight weeks. Accordingly, the defendant is found in contempt.
If he has not done so, the defendant is ordered to immediately resume his weekly payments on the court's order regarding counsel fees. Furthermore, the defendant is ordered to pay additional counsel fees in the amount of $150 in connection with this motion. These additional counsel fees are to be added to the balance due on the original order of counsel fees ordered by the court on October 14, 2000.
Domnarski, J